Name: Council Regulation (EEC) No 1639/87 of 9 June 1987 opening, allocating and providing for the administration of a Community tariff quota for apricot pulp falling within subheading ex 20.06 B II c 1 aa) of the Common Customs Tariff and originating in Turkey
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 153/8 Official Journal of the European Communities 13 . 6. 87 COUNCIL REGULATION (EEC) No 1639/87 of 9 June 1987 opening, allocating and providing for the administration of a Community tariff quota for apricot pulp falling within subheading ex 20.06 B II c 1 aa) of the Common Customs Tariff and originating in Turkey THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas it is necessary, in particular, to ensure to all Community importers equal and uninterrupted access to the rate laid down for that quota to all imports of the products concerned into all Member States until the quota has been used up ; whereas, however, since the quota is to cover requirements which cannot be determined with sufficient accuracy, it should not be allocated among the Member States, without prejudice to the drawing against the quota volume of such quantities as they may need, under the conditions and according to a procedure to be determined ; whereas this method of management requires close cooperation between the Member States and the Commission and the latter must in particular be able to monitor the rate at which the quota is used up and inform the Member States thereof ; Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within, and jointly represented by the Benelux Economic Union, all transactions concerning the admi ­ nistration of shares allocated to that economic union may be carried out by any one of its members, Whereas the Annex to Council Regulation (EEC) No 4115/86 of 22 December 1986 on imports into the Community of certain agricultural products originating in Turkey (!) provides for the opening by the Community of an annual Community tariff quota of 90 tonnes at zero duty for apricot pulp falling within subheading ex 20.06 B II c) 1 aa) of the Common Customs Tariff and originating in Turkey ; whereas such a quota has been opened for the period up to 30 June 1987 by Regulation (EEC) No 1910/86 (2); whereas the tariff quota in question should therefore be opened for the abovementioned volume for the period 1 July 1987 to 30 June 1988 ; HAS ADOPTED THIS REGULATION : Whereas, since a Protocol as provided for in Article 118 ( 1 ) of the 1979 Act of Accession and in Articles 179 and 366 of the Act of Accession of Spain and Portugal does not exist, the Community adopted the measures envisaged respectively in Article 119 and in Articles 180 and 367 of those Acts, in Regulations (EEC) No 3555/80 (3) and (EEC) No 449/86 (4), determining the arrangements to be applied to imports into Greece and Spain and Portugal respectively, originating in particular in Turkey ; whereas the quota concerned will , therefore, apply to the Commu ­ nity of Nine ; Article 1 1 . From 1 July 1987 to 30 June 1988 , the Common Tariff duty on the following products shall be suspended, in the Community of Nine, at the level and within the limits of a Community tariff quota as follows : Order No CCT heading No Description Amount of tariff quota (tonnes) Rate of duty (%) 09.0203 20.06 Fruit otherwise prepared or preserved, whether or not containing added sugar or spirit : \ \ B. Other : || II. Not containing added spirit : I c) not containing added sugar, in immediate packings of a net capa ­ city : \ 1 . of 4,5 kg or more : \ aa) apricots 90 0 (&gt;) OJ No L 380, 31 . 12. 1986, p . 16 0 OJ No L 165, 21 . 6 . 1986, p . 4 . 0 OJ No L 382, 31 . 12. 1980, p . 1 . (*) OJ No L 50, 28 . 2. 1986, p . 40 . 13 . 6. 87 Official Journal of the European Communities No L 153/9 3 . Member States shall charge imports of the product concerned against their drawings as and when the goods are entered for free circulation . 4. The extent to which the quota has been used up shall be determined on the basis of the imports charged in accordance with paragraph 3 . Article 3 At the request of the Commission, Member States shall inform it of imports actually charged against the quota. Article 4 Member States and the Commission shall collaborate closely in order to ensure that this Regulation is complied with . Article 5 This Regulation shall enter into force on 1 July 1987. 2. If an importer notifies an imminent importation of the product in question in a Member State and requests the benefit of the quota, the Member State concerned shall inform the Commission and draw an amount corres ­ ponding to its requirements to the extent that the avai ­ lable balance of the reserve so permits. 3 . The shares drawn pursuant to paragraph 2 shall be valid until the end of the quota period. Article 2 I 1 . Member States shall take all appropriate measures to ensure that their drawings pursuant to Article 1 (2) are carried out in such a way that imports may be charged without interruption against their accumulated shares of the Community quota. 2. Each Member State shall ensure that importers of the product concerned have access to the quota for such time as the residual balance of the quota volume so permits . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 9 June 1987 . For the Council The President H. DE CROO